Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 26 October 1781
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                  
                     Dr Sir
                     Camp near York 26th Oct. 81.
                  
                  In answer to your letter of the 24th I beg leave to inform you, that as no immediate operation requires your presence in this country,  I shall most chearfully second your application to Congress for a Six months furlough to yourself & Col. Gouvion for the purpose of arranging your private affairs in France.
                  The other request appears to me to involve difficulties that will deprive me of the pleasure which from a sense of Your merit I shd feel on every possible occasion, in promoting your views—In the general instance the infringement of the rights of seniority in so many individuals and the pretensions of some who have particuar claims upon their country, convince me that your desires could not be accomplished but at the expense of the tranquility of the Army—I cannot forebear addg at the same time it will always afford me the greatest pleasure at all times to give the most particular testimony of the zeal, talents and distinguished services of yourself and Colonel Gouvion—and entreat you to be persuaded of my earnest wish that you may receive those rewards from Congress which you desire, at a more convenient opportunity.
                  Cols. Laumoy and de Cambray will probably be released in a short time under a general exchange.  I am &c.
                  
                     G.W——n
                  
               